This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A13-2237

                              U. S. Bank National Association,
            as trustee for the Structured Asset Investment Loan Trust, 2005-9,
                                        Respondent,

                                             vs.

                                       Maria Twigg,
                                        Appellant

                                 Filed September 2, 2014
                                        Affirmed
                                     Peterson, Judge

                              Hennepin County District Court
                               File No. 27-CV-HC-13-5176

Curt N. Trisko, Reiter & Schiller, P.A., St. Paul, Minnesota (for respondent)

William B. Butler, Butler Liberty Law, LLC, Minneapolis, Minnesota (for appellant)

       Considered and decided by Connolly, Presiding Judge; Peterson, Judge; and

Schellhas, Judge.

                         UNPUBLISHED OPINION

PETERSON, Judge

       In this appeal from the district court’s grant of summary judgment, appellant

argues that respondent bank does not have standing or the legal capacity to bring an

eviction action and is not entitled to possession of the property because of irregularities in

the foreclosure process. We affirm.
                                        FACTS

      In July 2005, appellant Maria Twigg executed a mortgage to Mortgage Electronic

Registration Systems, Inc. for residential property in Eden Prairie. The mortgage was

assigned to respondent U.S. Bank National Association in October 2010, and the

assignment was recorded in January 2011. Twigg fell behind on her mortgage payments,

and U.S. Bank began foreclosure proceedings. At the sheriff’s sale on January 11, 2013,

U.S. Bank was the high bidder. The six-month redemption period ended on July 8, 2013,

and Twigg did not redeem the property. Twigg continued to reside at the property.

      On September 4, 2013, U.S. Bank served an eviction summons and complaint on

Twigg. The following day, Twigg began a quiet-title action, which was removed to

federal court. Twigg denied that there were grounds for eviction because of irregularities

in the foreclosure process and questions about the assignment of the mortgage, and she

moved to stay the eviction proceeding pending the outcome of the quiet-title action. Both

parties moved for summary judgment. After a hearing on September 30, 2013, the

district court granted the stay on condition that Twigg post a bond in the amount of

$100,000 on or before October 14, 2013. Twigg failed to post the bond, and the district

court granted summary judgment to U.S. Bank. Twigg appeals.

                                    DECISION

                                            I.

      Twigg argues that U.S. Bank lacks standing to bring an eviction action. We

review the issue of whether a party has standing de novo, as a question of law. Rukavina

v. Pawlenty, 684 N.W.2d 525, 531 (Minn. App. 2004), review denied (Minn. Oct. 19,


                                            2
2004).     “Standing is an aspect of justiciability that requires a party to have a sufficient

stake in a justiciable controversy to seek relief from a court.” Schiff v. Griffin, 639
N.W.2d 56, 59 (Minn. App. 2002) (quotation omitted).

                A justiciable controversy exists if the claim (1) involves
                definite and concrete assertions of right that emanate from a
                legal source, (2) involves genuine conflict in tangible interests
                between parties with adverse interests, and (3) is capable of
                specific resolution by judgment rather than presenting
                hypothetical facts that would form an advisory opinion.

McCaughtry v. City of Red Wing, 808 N.W.2d 331, 336 (Minn. 2011) (quotation

omitted).

         A plaintiff has standing if the plaintiff has suffered an “injury-in-fact” or if

standing is conferred by legislative enactment. Olson v. State, 742 N.W.2d 681, 684

(Minn. App. 2007). The issue is whether “the plaintiff is the proper party to bring a

particular lawsuit.” Id.

         The mortgage-foreclosure statute states:

                        Every sheriff’s certificate of sale made under a power
                to sell contained in a mortgage shall be prima facie evidence
                that all the requirements of law in that behalf have been
                complied with, and prima facie evidence of title in fee
                thereunder in the purchaser at such sale, the purchaser’s heirs
                or assigns, after the time for redemption therefrom has
                expired.

Minn. Stat. § 580.19 (2012).

         Twigg argues that Minn. Stat. § 580.19 does not confer standing on U.S. Bank

because it establishes only a rebuttable presumption of title. But U.S. Bank’s claim is

that it has suffered an injury-in-fact because Twigg is interfering with the greater right to



                                               3
possession that U.S. Bank holds as the purchaser of the sheriff’s certificate of sale. U.S.

Bank’s claim of a greater right to possession involves definite and concrete assertions of

right that emanate from the sheriff’s certificate of sale, there is a genuine conflict in

tangible interests between Twigg and U.S. Bank with respect to the right to possession,

and this conflict is capable of specific resolution by judgment in the eviction action.

Thus, U.S. Bank has standing to bring the eviction action.

                                            II.

       Twigg argues that “U.S. Bank never presented any evidence that it acquired any

interest in [Twigg’s] mortgage or that it was authorized by the mortgagee to foreclose on

the mortgage.” Twigg contends that “U.S. Bank cannot claim a right to possession unless

it has the legal capacity to bring suit.” But U.S. Bank is not claiming any interest in the

mortgage or any authority to foreclose; it is claiming a right to possession based on the

sheriff’s certificate of sale, which is “prima facie evidence of title in fee.” Minn. Stat.

§ 580.19.

                                           III.

       We review the district court’s grant of summary judgment to determine whether

there are genuine issues of material fact and whether the district court erred in

interpreting or applying the law. Dahlin v. Kroening, 796 N.W.2d 503, 505 (Minn.

2011). Twigg argues that the district court erred by granting summary judgment to U.S.

Bank because the foreclosure was invalid, and, therefore, U.S. Bank is not entitled to

present possession of the property.




                                            4
       But the validity of the foreclosure proceeding is not at issue in this appeal; this

appeal is part of the eviction action. An eviction action is a “summary court proceeding

to remove a tenant or occupant from or otherwise recover possession of real property by

process of law.” Minn. Stat. § 504B.001, subd. 4. (2012). An eviction action is limited

to the question of who has a greater right to present possession of a property. Deutsche

Bank Nat’l Trust Co. v. Hanson, 841 N.W.2d 161, 164 (Minn. App. 2014). Other related

claims are not litigated, unless they “fit within the limited scope of an eviction

proceeding.” Id.

       An eviction proceeding is the appropriate action to recover possession of property

when “any person holds over real property . . . after the expiration of the time for

redemption on foreclosure of a mortgage.” Minn. Stat. § 504B.285, subd. 1 (2012). The

plaintiff seeking possession must demonstrate that (1) a person remains in possession of

real property; (2) the mortgage was foreclosed; (3) the redemption period has expired;

and (4) the plaintiff is entitled to possession of the property. Id.

       Challenges to the validity of the mortgage or foreclosure process are generally

brought in a separate proceeding, in which the party raising the challenges can also seek

an injunction to stay the eviction action. AMRESCO Resid’l Mortg. Corp. v. Stange, 631
N.W.2d 444, 445-46 (Minn. App. 2001); see also Real Estate Equity Strategies, LLC v.

Jones, 720 N.W.2d 352, 359-60 (Minn. App. 2006) (identifying remedies a tenant may

pursue outside of an eviction action).

       Twigg followed this procedure; she brought a quiet-title action in Hennepin

County District Court, challenging the validity of the mortgage-securitization process and


                                               5
the foreclosure. This action was removed to the federal district court, which dismissed

the action with prejudice on February 24, 2014.

      U.S. Bank has provided proof of foreclosure, the expiration of the redemption

period, and Twigg’s continued occupation of the property. By virtue of holding the

sheriff’s certificate of sale, U.S. Bank has demonstrated that it has a present possessory

right to the property that is superior to Twigg’s possessory right. The district court did

not err by granting summary judgment.

      Affirmed.




                                            6